 Case: 1:14-cv-01748 Document #: 2996 Filed: 06/21/19 Page 1 of 2 PageID #:76827




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE: TESTOSTERONE REPLACEMENT
THERAPY PRODUCTS LIABILITY                                 MDL No. 2545
LITIGATION
                                                           Master Docket Case No. 1:14-cv-01748

THIS DOCUMENT RELATES TO:                                  Honorable Matthew F. Kennelly

Keith Jackson v. Eli Lilly and Company, et al.,
Case No. 1:17-cv-03831

Robert Nungester v. Eli Lilly and Company, et al.,
Case No. 1:15-cv-10515

Bradley and Consolacion Yount v. Eli Lilly and
Company, et al., Case No. 1:15-cv-03486


 CASE MANAGEMENT ORDER NO. 154 - ORDER TO SHOW CAUSE WHY CASES
      SHOULD NOT BE DISMISSED WITH PREJUDICE FOR FAILURE TO
          COMPLY WITH CASE MANAGEMENT ORDER NO. 126

                 This matter is before the Court on the Eli Lilly Defendants’ Motion For An Order

To Show Cause Why The Case Should Not Be Dismissed With Prejudice For Failure To Comply

With Case Management Order No. 126, filed June 3, 2019.

                 It is hereby ordered that each Plaintiff and/or their counsel of record identified in

the above-captioned cases shall either file a stipulation dismissing the Eli Lilly Defendants with

prejudice before July 10, 2019, at 9:30 a.m. (twenty-one (21) days from this Order) or show

cause in writing by no later than July 9, 2019 why Plaintiff’s case should not be dismissed under

CMO 126, paragraph B.11 for failure to comply with the CMO 126 obligations of paragraphs

B.9. and B.10.
 Case: 1:14-cv-01748 Document #: 2996 Filed: 06/21/19 Page 2 of 2 PageID #:76827




               Counsel of record for Plaintiffs Keith Jackson and Robert Nungester are directed

to immediately advise their clients in writing of this order and to verify their compliance in

writing in the individual case docket.

               Counsel for Eli Lilly and Company is directed to immediately advise pro per

Plaintiffs Bradley and Consolacion Yount of this order and to verify their compliance in writing

in the individual case docket:

               Status report regarding whether a response to this Order was filed by each

plaintiff, as discussed in open court, is to be filed by counsel for Eli Lilly and Company by July

11, 2019.



DATED:         6/21/2019

                                         By:
                                               Hon. Matthew F. Kennelly
                                               United States District Court Judge
